Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 1-11 and 14-20 are pending in Applicants’ amendments/arguments filed 08/26/2021. 
The Examiner contacted Applicant’s representative Kevin J. Davis on 11/12/2021 to discuss the allowability of this case. During the discussions, both parties agreed to amend 11 and 14 while canceling claim 16 and all withdrawn claims 1-10 and 18-20 to expedite the allowability of this case as noted in the below Examiner’s Amendment section. 
As a result, claims 11, 12, 14, 15 and 17 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response including amendments/arguments filed 08/26/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 103 rejection has been withdrawn. 



EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Kevin J. Davis on 11/12/2021.

Cancel claims 1-10, 16 & 18-20 

Amend Claim 11
Claim 11 has been deleted and replace with: --- A system for forming a nail coating, the system comprising: 
a powdered composition comprising a polymeric powder and as an activator a solid amine or a solid component having an amine moiety, wherein the polymeric 
a liquid composition comprising a cyanoacrylate monomer, wherein the cyanoacrylate monomer comprises from about 95 wt% to about 99.75 wt% of the liquid composition; 
wherein when the powdered composition is contacted with the liquid composition a nail coating is formed; 
wherein the powdered composition excludes the activator in liquid form; and 
wherein the solid amine or the solid component having an amine moiety is selected from the group consisting of benzyl aniline, diaminohexane, toluidine, dichloroaniline, anisidine, bromoaniline, 2-amino- 4-picoline, phenylene diamine, dihydroxy ethyl p-toluidine, barbituric acid, derivatives of barbituric acid, and any combination thereof. ---

Claim 14
“claim 13” in line 1 has been deleted and replaced with --- claim 11 ---.  

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including Megna (US6250311B1, of record) in view of Sheariss et al. (US6080389A, of record) and/or Resler (US5650138A, of record) and does not disclose or suggest the system for forming a nail coating as instantly claimed; and 
  
Now pending claims are free of art and no other outstanding issues are remaining.


Conclusion
Claims 11, 12, 14, 15 and 17 are allowable. 
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5830442A discloses artificial nail polish comprising a powder component comprising an alkylmethacrylate polymer, polymerization initiator such as peroxide, pigment; a liquid component comprising an alkylmethacrylate monomer, and an accelerator or activator of tertiary aromatic amine, and however, this prior art fails to teach the liquid component comprising cyanoacrylate monomer and solid tertiary aromatic amine activator in the powdered composition (col. 4, lines 36-47). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613